The opinion of the court was delivered by
Swatze, J.
The facts are stated by the Supreme Court. Most of the questions presented by the case are sufficiently dealt with in the opinion. It seems desirable to add a few words in view of the arguments presented in this court. Counsel thinks that the defendant is absolved as a matter of law from the charge of negligence in employing plaintiff lie-cause the plaintiff produced a proper certificate of age. This aigument assumes that the defendant was justified in accepting the certificate itself as conclusive proof without any 'inquiry as to the identity of the plaintiff with the person named in the certificate. If the same argument were made to exculpate a paying teller of a bank for cashing a check without any further proof than the mere name, of the identity of the payee with the person presenting the check, the fallacy of the argument would he obvious. If less care is required in employing children below the prohibited age in a factory, it must be because reasonably prudent men accept the certificate of age without identification; hut that is a question of fact to he decided’ by the jury. ~No request or exception raises a question; the only grounds of appeal are the refusal to non-suit and. the refusal to direct a verdict. Even those are not ilie proper grounds in this court after the judgment of the Supreme Court.
We are unable to agree with the suggestion that the acceptance of sums of money from time to time (which may have been the amount that would have been due under the Work*492men’s Compensation act if that had been applicable) estops the plaintiff from collecting damages on his common law right of action. The doctrine of estoppel if otherwise applicable ought not to. be so applied as to make it possible for the parties to override the legislative policy. Feir v. Weil, 92 N. J. L. 610.
Tf the plaintiff lias obtained money under false pretences the defendant can recover it in a proper action. The judgment of the Supreme Court in this- cáse is affirmed, with costs.
For affirmance — Ti-ie Chancellor, Chief Justice, Swayze, Trencitaed, Parker, Bergen, Minturn, Kaltsoh, Black, White, Heppenheimer, Williams, Gardner, Ackerson, Van Buskirk, JJ. 15.
For reversal—Kone.